Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the communication filed of September 03, 2019. Claims filed September 03, 2019 have been acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-8, 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4, 26-28 of U.S. Patent No. 10768291. Although the claims at issue are not identical, they are not patentably distinct from each other as describe in the table below.
Instant Claim 1
U.S. Patent No. 10768291
[Claim 1]
A method for obtaining an adaptive angle-Doppler ambiguity function (AF) for a target scene using multiple-input-multiple-output (MIMO) radar, the MIMO radar including a transmit antenna array, the transmit antenna array being at least one-dimensional and having a plurality of antenna elements, the method comprising:
A method for obtaining an angle-Doppler signature for a target using multiple-input-multiple-output (MIMO) radar, the MIMO radar including a transmit antenna array, the transmit antenna array being at least one-dimensional and having a plurality of antenna elements, the method comprising:
generating transmit signals for transmission by the transmit antenna array, the transmit signals defining at least a first transmit trajectory of a phase center within the transmit antenna array;
generating transmit signals for transmission by the transmit antenna array, the transmit signals defining at least a first transmit trajectory of a phase center within the transmit antenna array; 
and transmitting the transmit signals using the transmit antenna array;
transmitting the transmit signals using the transmit antenna array; 
receiving receive signals from the target, the receive signals resulting from the incidence of the transmit signals upon the target; and 
receiving receive signals from the target, the receive signals resulting from the incidence of the transmit signals upon the target; and 

determining the angle-Doppler signature from the receive signals; wherein the first transmit trajectory is such that, in operation, the phase center undergoes non-linear motion within the transmit antenna array.
--- U.S. Patent No. 10768291 teaches “determining the angle-Doppler signature” it would have been obvious to one of ordinary skill in the art to include in Instant Claim 1 to “obtaining at least an angle- Doppler ambiguity function” where the objective of the angle-Doppler is to produce velocity data about objects at a distance. It provides the characteristics of the signals reflected, the type of object (target). 


Instant Claim 3
U.S. Patent No. 10768291
[Claim 4] 
The method according to claim 1, wherein the first transmit trajectory corresponds to an amplitude modulation (AM) of the transmit signals so as to define a virtual array.
The method according to claim 1, wherein the first transmit trajectory and/or the first receive trajectory correspond to an amplitude modulation (AM) of the transmit signals.
--- Instant claim 3 is an obvious variant of ‘10768291 claim 4.


Instant Claim 7
U.S. Patent No. 10768291
[Claim 2]
The method according to claim 1, wherein the MIMO radar includes a receive antenna array, the receive antenna array being at least one-dimensional and having a plurality of antenna elements, wherein: receiving the receive signals from the object comprises receiving the receive signals using the receive antenna array; and the receive signals define at least a first receive trajectory of a phase center within the receive antenna array.
The method according to claim 1, wherein the MIMO radar includes a receive antenna array, the receive antenna array being at least one-dimensional and having a plurality of antenna elements, wherein: receiving the receive signals from the target comprises receiving the receive signals using the receive antenna array; and the receive signals define at least a first receive trajectory of a phase center within the receive antenna array.
--- Instant claim 7 is an obvious variant of ‘10768291 claim 2.


Instant Claim 8
U.S. Patent No. 10768291
[Claim 3]
The method according to claim 7, wherein the first transmit trajectory and the first receive trajectory correspond or are identical
The method according to claim 1, wherein the first transmit trajectory and the first receive trajectory are identical
--- Instant claim 8 is an obvious variant of ‘10768291 claim 3.


Instant Claim 15
U.S. Patent No. 10768291
[Claim 26]
A system for obtaining an angle-Doppler ambiguity function (AF) for a target using multiple-input-multiple-output (MIMO) radar, the system comprising: a transmit antenna array, the transmit antenna array being at least one-dimensional and having a plurality of antenna elements; and processing circuitry, coupled to the transmit antenna array, the processing circuitry being configured to carry out the method of claim 1.
A system for obtaining an angle-Doppler signature for a target using multiple-input-multiple-output (MIMO) radar, the system comprising - a transmit antenna array, the transmit antenna array being at least one-dimensional and having a plurality of antenna elements; and - processing circuitry, coupled to the transmit antenna array, the processing circuitry being configured to carry out the method of claim 1.
--- Instant claim 15 is an obvious variant of ‘10768291 claim 26.


Instant Claim 16
U.S. Patent No. 10768291
[Claim 27]
The system according to claim 15, further comprising a receive antenna array coupled to the processing circuitry, the receive antenna array being at least one-dimensional and having a plurality of antenna elements.
The system according to claim 26, further comprising a receive antenna array coupled to the processing circuitry, the receive antenna array being at least one-dimensional and having a plurality of antenna elements.
--- Instant claim 16 is an obvious variant of ‘10768291 claim 27.


Instant Claim 17
U.S. Patent No. 10768291
[Claim 28]
A non-transitory computer readable medium storing instructions which, when executed by processing circuitry, perform the method of claim 1.
A non-transitory computer readable medium storing instructions which, when executed by processing circuitry, perform the method of claim 1.
--- Instant claim 17 is an obvious variant of ‘10768291 claim 28.



Allowable Subject Matter
Claims 2, 4-6, 9-14, 18-20 are objected to as depending from a rejected claim but would be allowable if rewritten in independent form.
Claims 1, 3, 7-8, 15-17 would be allowed subject to a terminal disclaimer.
Regarding claim 1, Hammes et al. (Pub. No. US 2019/0346544A1) teaches: a method to obtains the characteristics of a target such as location, speed, direction, by using a MIMO radar with an antenna array mounted in a moving platform. Also the phase center of trajectory of the transmitted signal operates as a non-linear motion within the antenna array. Hammes does not teaches a digitized receive signals in a data-cube, where a first dimension contains the intra-chirp samples, a second dimension denotes the inter-chirp samples and a third dimension refers to the data from each receive antenna element.
A method for obtaining an adaptive angle-Doppler ambiguity function (AF) for a target scene using multiple-input-multiple-output (MIMO) radar, the MIMO radar including a transmit 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [Hammes et al. (Pub. No. US 2019/0346544A1), Culkin et al. (Pub. No. US 2010/0328157A1), Kishigami et al, (Pub. No. US 2016/0282450A1), Bythrow et al. (Pub. No. US 2009/0027257A1), Schuman et al. (Pub. No. US 2014/0266868A1)].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.R./

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648